Citation Nr: 1551016	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-30 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis, lumbar spine, prior to November 21, 2011, and a rating in excess of 40 percent thereafter.

2. Entitlement to a rating in excess of 10 percent for neurological impairment of the bowels, fecal incontinence associated with the service-connected degenerative arthritis of the lumbar spine.

3. Entitlement to a rating in excess of 20 percent for urinary incontinence associated with the service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing in March 2011 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

In an April 2014 decision, the Board granted the Veteran his current 40 percent rating for his lumbar spine condition, beginning on November 21, 2011.  It also granted him an additional 10 percent rating for fecal incontinence.  While the Board found that the Veteran also had urinary incontinence associated with the lower back condition, it did not assign him another separate rating because it found the condition to be at a non-compensable level of severity.  The Veteran appealed this decision to the United States Court of Appeals for Veteran's Claims (Court).  In a March 2015 order, the Court granted the parties' joint motion for remand and vacated the Board's decision to deny a rating in excess of 10 percent for a low back condition prior to November 21, 2011 and one in excess of 40 percent thereafter, and to deny a rating in excess of 10 percent for associated neurological impairments.  It then remanded these issues for further evidentiary development.

The Board remanded the case in May 2015 in order to enforce compliance with the directives of the joint motion for remand.  In August 2015, the RO granted a separate evaluation for urinary incontinence, and assigned a rating of 20 percent.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of an increased rating for degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran's urinary incontinence caused voiding dysfunction, urinary frequency with daytime voiding occurring in intervals between one and two hours and nighttime awakening to void occurring three to four times per night, and hesitancy that was not marked.

2. The Veteran's fecal incontinence or leakage occurred approximately twice a month and occasionally necessitated a change of clothes.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for urinary incontinence have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115a, Diagnostic Code 7542 (2015).

2. The criteria for a disability rating in excess of 10 percent for fecal incontinence have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  A Vazquez-Flores notification dated in March 2009 satisfied the duty to notify provisions with regard to the Veteran's claim.  The Veteran does not assert any prejudice relating to this notification.

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disabilities have been obtained.  

The Veteran testified at a hearing in March 2011.  The hearing focused on the elements necessary to substantiate an increased rating claim and, through his testimony, the Veteran demonstrated that he had actual knowledge that he needed to show increased severity of his symptoms.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Veteran had ample opportunity to submit evidence and argument to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.

The case was remanded in May 2015 for additional development; specifically, to send the Veteran notice regarding higher ratings for any neurological conditions stemming from his lower back condition, including incontinence, and to schedule the Veteran for a comprehensive examination for his low back condition, to include a thorough review of any neurological symptoms.

A development letter was sent to the Veteran in June 2015, indicating that the Veteran had the opportunity to submit additional evidence on his behalf relating to fecal or urinary incontinence.  In August 2015, the Veteran sent a response letter indicating that he had no additional information to submit on appeal.

A VA examination adequate for adjudication purposes was provided to the Veteran in July 2015 in connection with his claims for an increased rating for fecal and urinary incontinence.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his fecal and urinary incontinence in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

The Board is satisfied that there was substantial compliance with its previous remand directives, as they related to the issues of urinary and fecal incontinence.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Increased Rating

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

At the Veteran's March 2011 hearing, he testified that the pain in his back caused urinary and bowel problems, and indicated that the week prior to the hearing, he had soiled himself on a job and had to drive home in that condition.  He stated that it had happened "several times."

In May 2011, the Veteran's private physician, T.M., D.O., sent a letter indicating that she had recently seen the Veteran for complaints of increasing back pain and spasms, and new onset of urinary and fecal incontinence during these spasms.

At a November 2011 VA examination for the Veteran's low back, the examiner noted that "there are times when [the Veteran's] back goes into spasms and he loses bowel control and bladder control."  The examiner indicated that the incontinence only occurred during the spasms, and that the Veteran will go home and shower when the incontinence happens.

In July 2015, the Veteran underwent contract examinations specifically for fecal and urinary incontinence.  Relating to urinary incontinence, the examiner noted that the Veteran has urgency when his back is hurting, often has leaking, and occasionally has the loss of a full bladder.  The Veteran has a voiding dysfunction, which the examiner attributed to an enlarged prostate.  The voiding dysfunction caused urine leakage, but the examiner indicated that it did not require the wearing of absorbent material.  The dysfunction caused increased urinary frequency, with daytime voiding occurring in intervals between one and two hours and nighttime awakening to void occurring three to four times per night.  The Veteran also showed signs of obstructed voiding, hesitancy, but the hesitancy was not marked.  He showed no signs of other conditions.

Relating to fecal incontinence, the Veteran opined that he was unable to hold his bowels if he needed to void.  The examiner noted that the condition seemed to be related to back pain, but not always, and that the fecal incontinence or leakage occurred approximately twice a month.  The examiner also remarked that the Veteran kept a change of clothing and underwear in his truck.  The Veteran declined a rectal examination.

The Veteran has provided several statements, both to VA physicians and to the Board, regarding the frequency and severity of his condition.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In this case, the Veteran is competent to relate symptoms he has experienced, and the Board finds his lay evidence to be credible, as it is both internally consistent and consistent with the medical findings in the Veteran's claims folder.

A. Urinary Incontinence

The Veteran is currently rated at 20 percent for urinary incontinence under Diagnostic Code 7542, for neurogenic bladder.  Diagnostic Code 7542 is rated as a voiding dysfunction.  

For a voiding dysfunction, a 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.  In this case, the Veteran does not require the use of absorbent materials; therefore, he does not meet the criteria for a compensable rating for a voiding dysfunction.

The Veteran has symptoms of urinary frequency.  Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation.  Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation.  Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation.  38 C.F.R. § 4.115a (2015).  Veteran's urinary frequency, based on his July 2015 examination, showed daytime voiding occurring in intervals between one and two hours and nighttime awakening to void occurring three to four times per night.  This warrants a 20 percent rating, but no higher, because the Veteran does not show signs of voiding in periods of less than one hour during the day, or five or more times per night.

The examiner also noted that the Veteran suffered from hesitancy, a symptom of obstructed voiding.  For obstructed voiding, a 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc, uroflowmetry showing markedly diminished peak flow rate (less than 10 cc/second), recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months.  A 30 percent rating requires urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2015).  The Veteran's hesitancy was noted as "not marked," which indicates that it does not reach the level of compensability under this rating.  It also does not meet the requirements for a 30 percent rating, which requires catheterization; therefore, this rating schedule is not applicable.

B. Fecal Incontinence

The Veteran is currently rated at 10 percent for fecal incontinence under Diagnostic Code 7332.  Diagnostic Code 7332 provides a noncompensable rating for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted if there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  The Veteran's current condition does not meet the criteria for a 30 percent evaluation; though the Veteran showers when he has incontinence and keeps a change of clothing in his truck, he does not require the wearing of a pad to manage his symptoms.  He also does not meet the criteria for 60 percent, because his leakage occurs approximately twice a month, which does not rise to the level of "extensive leakage."  The Veteran also does not show signs of other injury to the rectum or anus, so there are no other potentially applicable diagnostic codes for his condition.

III.  Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's fecal and urinary incontinence are contemplated by the schedular criteria set forth in Diagnostic Codes 7542 and 7332.  Diagnostic Code 7542 adequately contemplates the Veteran's symptoms of obstructed voiding in hesitancy, voiding dysfunction, and urinary frequency.  Diagnostic Code 7332 contemplates the Veteran's impairment of his sphincter control, specifically taking into account his symptoms of occasional leakage and need to change clothing.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected fecal and urinary incontinence, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence does not show that the Veteran's urinary and fecal incontinence have caused unemployability.  In fact, the VA examination in November 2011 discussed how the Veteran deals with these conditions while at work, indicating that they do not prevent him from obtaining or maintaining employment.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A disability rating in excess of 20 percent for urinary incontinence is denied.

A disability rating in excess of 10 percent for fecal incontinence is denied.


REMAND

In May 2015, the Board remanded the Veteran's case so that he could undergo a VA examination for the lumbar spine that provided an opinion not only on the Veteran's current condition, but also on the extent of the Veteran's disability prior to November 2011.  Chotta v. Peake, 22 Vet. App. 80 (2008); Vigil v. Peake, 22 Vet. App. 63 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  In July 2015, the Veteran underwent a VA examination that opined on the Veteran's current condition, but did not provide any statements as to the Veteran's disability picture prior to November 2011.  Therefore, the rationale is not complete or adequate and a supplemental opinion is needed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
 App. 141, 146-47 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner who conducted the July 2015 examination, or, if they are unavailable, to a new examiner who is qualified to give an opinion on the Veteran's degenerative arthritis of the lumbar spine, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's degenerative arthritis of the lumbar spine, and its impact on his employability and daily activities.

c) The examiner must also provide a retrospective evaluation as to the extent of the degenerative arthritis of the lumbar spine prior to November 21, 2011 as best as can be ascertained from the Veteran's self-reports as well as from clinical records and other evidence.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


